Citation Nr: 0508683	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-24 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to reimbursement or payment of unauthorized 
medical expenses incurred during treatment at Winter Park 
Memorial Hospital on March 22, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




REMAND

The veteran had active service from May 1945 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Tampa VA 
Medical Center (VAMC), which denied  reimbursement or payment 
for unauthorized medical incurred during treatment at Winter 
Park Memorial Hospital on March 22, 2003.  In his substantive 
appeal received in July 2004, the veteran indicated that he 
wanted a Travel Board hearing.  In a November 2004 statement, 
he said he would attend a videoconference hearing instead of 
an in-person hearing.  In addition, his representative 
requested the opportunity to review the file prior to the 
hearing.  Although the appeal comes from the Tampa VAMC, the 
hearing must be held at the St. Petersburg RO; accordingly, 
the case must be remanded to that RO to accomplish the 
required action.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the St. Petersburg RO 
for the following development:

1.  The RO should schedule the veteran for 
a videoconference hearing before a 
Veterans Law Judge.

2.  Before the file is returned to the 
Board for the hearing, the file should be 
forwarded to the veteran's accredited 
representative for review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




